 



Exhibit 10.14

The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

Effective July 1, 2003

 



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

TABLE OF CONTENTS

                  Page      

--------------------------------------------------------------------------------

ARTICLE 1 Definitions
    1  
ARTICLE 2 Vesting
    3    
2.1 Vesting in Benefits
    3  
ARTICLE 3 Benefits
    3    
3.1 Eligibility for Benefits
    3    
3.2 Death Benefit
    4    
3.3 Lump Sum Payment and Change of Commencement Date
    4    
3.4 Withdrawal Election
    4    
3.5 Committee Discretion
    5    
3.6 Withholding and Payroll Taxes
    5  
ARTICLE 4 Termination, Amendment or Modification of the Plan
    5    
4.1 Termination or Amendment
    5    
4.2 Termination of Agreement
    5  
ARTICLE 5 Other Benefits and Agreements
    5    
5.1 Coordination with Other Benefits
    5  
ARTICLE 6 Administration of this Plan
    5    
6.1 Committee Duties
    5    
6.2 Administration Upon Change in Control
    6    
6.3 Agents
    6    
6.4 Binding Effect of Decisions
    6    
6.5 Indemnity of Committee
    6    
6.6 Company Information
    7  
ARTICLE 7 Claims Procedures
    7    
7.1 Presentation of Claim
    7    
7.2 Notification of Decision
    7    
7.3 Review of a Denied Claim
    8    
7.4 Decision on Review
    8    
7.5 Legal Action
    8    
7.6 Named Fiduciary
    8  

i



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

                       
ARTICLE 8 Beneficiary Designation
    8    
8.1 Beneficiary
    8    
8.2 Beneficiary Designation; Change; Spousal Consent
    9    
8.3 Acknowledgement
    9    
8.4 No Beneficiary Designation
    9    
8.5 Doubt as to Beneficiary
    9    
8.6 Discharge of Obligations
    9  
ARTICLE 9 Trust
    9    
9.1 Establishment of the Trust
    9    
9.2 Interrelationship of the Plan and the Trust
    9    
9.3 Deposits
    10  
ARTICLE 10 Miscellaneous
    10    
10.1 Status of Plan
    10    
10.2 Unsecured General Creditor
    10    
10.3 Company’s Liability
    10    
10.4 Nonassignability
    10    
10.5 Furnishing Information
    10    
10.6 Terms
    11    
10.7 Captions
    11    
10.8 Governing Law
    11    
10.9 Validity
    11    
10.10 Notice
    11    
10.11 Successors
    11    
10.12 Spouse’s Interest
    11    
10.13 Incompetent
    11    
10.14 Court Order
    12    
10.15 Distribution in the Event of Taxation
    12    
10.16 Legal Fees To Enforce Rights After Change in Control
    12  

ii



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

THE RYLAND GROUP, INC.
SENIOR EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
Effective July 1, 2003

     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated employees who contribute materially to the
continued growth, development and future business success of the Company. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1
Definitions

     For purposes hereof, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

      1.1   “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated, in accordance with Article 8, that are entitled to
receive the Participant’s benefits under this Agreement upon the Participant’s
death.

      1.2   “Beneficiary Designation Form” shall mean the form established from
time to time by the Committee that the Participant completes, signs and returns
to the Committee to designate a Beneficiary.

      1.3   “Change in Control” shall mean the first to occur of any of the
following events:



  (a)   The acquisition by any person, other than the Company or any employee
benefit plan of the Company, of beneficial ownership of 20% or more of the
combined voting power of the Company’s then outstanding voting securities;



  (b)   The first purchase under a tender offer or exchange offer, other than an
offer by the Company or any employee benefit plans of the Company, pursuant to
which shares of common stock have been purchased;



  (c)   During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election or
nomination for the election by stockholders of the Company of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period; or



  (d)   Approval by stockholders of the Company of a merger, consolidation,
liquidation or dissolution of the Company, or the sale of all or substantially
all of the assets of the Company.

      1.4   “Claimant” shall have the meaning set forth in Section 7.1.

      1.5   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

-1-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

      1.6   “Committee” shall mean the committee described in Article 6.

      1.7   “Company” shall mean The Ryland Group, Inc., a Maryland corporation.

      1.8   “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of the Company.

      1.9   “Death Benefit” shall mean a benefit described in Section 3.2(c)

      1.10   “Effective Date” of the Plan is July 1, 2003.

      1.11   “Election Form” shall mean the form upon which the Participant
elects the manner of distribution of his or her Vested SERP Benefit and/or Death
Benefit, and shall be made in such form as the Committee may require.

      1.12   “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

      1.13   “Initial Participants” are Mark L. Beisswanger, Robert J. Cunnion,
III, Eric E. Elder, David L. Fristoe, John M. Garrity, Timothy J. Geckle, Cathey
S. Lowe, Gordon A. Milne, Daniel G. Schreiner and Kipling W. Scott.

      1.14   “Involuntary Termination of Employment Without Cause” shall mean an
involuntary termination of the Participant’s employment with the Company other
than by reason of the Participant’s (i) willful and continued failure to perform
the material duties of his or her position after receiving notice of such
failure and being given reasonable opportunity to cure such failure;
(ii) willful misconduct which is demonstrably and materially injurious to the
Company; or (iii) conviction of a felony. No act or failure to act on the part
of the Participant shall be considered “willful” unless it is done or omitted to
be done in bad faith or without reasonable belief that the action or omission
was in the best interest of the Company.

      1.15   “Lump Sum” shall mean the present value equivalent of a
Participant’s remaining unpaid Vested SERP Benefit or Death Benefit, as the case
may be, using an 8% discount rate.

      1.16   “Participant” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who signs an Election Form and a Beneficiary
Designation Form, and (iii) whose participation in the Plan has not terminated.
As of the Effective Date of the Plan, the Participants are the Initial
Participants. A spouse or former spouse of a Participant, as such, shall not be
treated as a Participant in the Plan or have a SERP Benefit under the Plan, even
if he or she has an interest in the Participant’s benefits under the Plan as a
beneficiary, or as a result of applicable law or property settlements resulting
from legal separation or divorce.

      1.17   “Plan” shall mean the Company’s Senior Executive Supplemental
Retirement Plan, which shall be evidenced by this instrument, as it may be
amended from time to time.

      1.18   “SERP Benefit” shall mean a benefit described in Section 3.1(c)

      1.19   “Termination of Employment” shall mean the severing of employment
with the Company, voluntarily or involuntarily, for any reason.

-2-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

      1.20   “Trust” shall mean the trust established pursuant to that certain
Master Trust Agreement, dated as of November 1, 2002, between the Company and
the trustee named therein, as amended from time to time.

      1.21   “Vested SERP Benefit” shall mean a benefit described in
Section 3.1(c)

ARTICLE 2
Vesting

      2.1   Vesting in Benefits



  (a)   General. The Participant shall vest in his or her SERP Benefit according
to the following vesting schedule, provided that he or she is continuously
employed with the Company from his or her commencement of participation in the
Plan (which for Initial Participants is July 1, 2003) through the specified date
of vesting:

          Anniversary of Plan     Participation   Vesting Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1st Year
    20 %
2nd Year
    40 %
3rd Year
    60 %
4th Year
    80 %
5th Year
    100 %



  (b)   Special. For the Initial Participants in the Plan, the “Anniversary of
Plan Participation” shall be determined using a Plan Participation date of
July 1, 2003 such that the Anniversary of Plan Participation for “1st Year” is
July 1, 2004, for “2nd Year” is July 1, 2005, for “3rd Year” is July 1, 2006,
for “4th Year “ is July 1, 2007 and for “5th Year” is July 1, 2008.
Notwithstanding anything to the contrary in this Section 2.1, the Participant
shall immediately become 100% vested (if he or she is not already vested in
accordance with the above vesting schedule) in his or her SERP Benefit upon the
occurrence of a Change in Control or if he or she experiences an Involuntary
Termination of Employment Without Cause.

ARTICLE 3
Benefits

      3.1   Eligibility for Benefits



  (a)   SERP Benefit. Upon Termination of Employment, the Participant shall be
eligible to receive his or her Vested SERP Benefit starting on the date
specified below.

-3-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document



  (b)   Commencement of SERP Benefit. The payment of the Participant’s Vested
SERP Benefit shall commence within sixty (60) days of January 1 following the
Participant’s 60th birthday or such later date, as elected by the Participant at
the time of his or her commencement of participation in the Plan, that is not
later than January 1 following his or her 65th birthday.



  (c)   SERP Benefit Amount. A Participant’s “SERP Benefit” is a benefit in the
form of 15 annual payments in the amount of $150,000 each. A Participant’s
“Vested SERP Benefit” is the benefit specified in the preceding sentence
multiplied for each payment by the applicable vesting percentage set forth in
Article 2 of this Plan.

      3.2   Death Benefit



  (a)   Death Benefit. In the event that the Participant dies before his or her
Vested SERP Benefit has been paid in full, the Participant’s Beneficiary shall
receive a Death Benefit.



  (b)   Commencement of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary commencing no later than sixty (60) days after the
date on which the Participant would have otherwise received the next SERP
Benefit payment had he or she lived; provided, however that such Death Benefit
payment shall commence only if the Committee receives proof that is satisfactory
to the Committee of the Participant’s death prior to that scheduled SERP Benefit
payment date. If such proof is not timely received, the Death Benefit shall
commence no later than sixty (60) days after such proof is received.



  (c)   Death Benefit Amount. The “Death Benefit” paid to a Participant’s
beneficiary as a result of the Participant’s death shall be a benefit in the
form of the Participant’s remaining unpaid Vested SERP Benefit.

      3.3   Lump Sum Payment and Change of Commencement Date. In lieu of the
forms of payment set forth in Sections 3.1 and 3.2 above, the Participant may
elect on an Election Form to have his or her (i) Vested SERP Benefit paid in a
Lump Sum, and/or (ii) his or her Death Benefit paid in a Lump Sum. Subsequent to
any initial election, the Participant may change the payment commencement day or
the form of benefit payment (i.e., lump sum or 15 annual payments) by submitting
a new Election Form to the Committee, provided that any such Election Form is
submitted to and accepted by the Committee in its sole discretion at least one
(1) year prior to the date on which the payment of the applicable benefit would
have commenced without the new election. The Election Form most recently
accepted by the Committee shall govern the payout of the Participant’s Vested
SERP Benefit and Death Benefit. If a Participant’s election to change the
commencement date of benefit payments or the form of benefit payments is not
timely submitted, then such change election shall be deemed void.

      3.4   Withdrawal Election. On or after the date that payments commence
under this Plan, the Participant, or his or her Beneficiary, as the case may be,
may elect to receive all or a percentage of the Participant’s remaining unpaid
Vested SERP Benefit payments or Death Benefit payments,

-4-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

          in a Lump Sum, less a penalty equal to 10% of the Lump Sum amount (the
net amount shall be referred to as the “Benefit Amount”). The Participant, or
his or her Beneficiary, shall make this election by giving the Committee advance
written notice of the election in a form determined from time to time by the
Committee. The Participant, or his or her Beneficiary, shall be paid the Benefit
Amount within sixty (60) days of the election date. In the event that a
Participant elects to receive less than 100% of his or her remaining unpaid
Vested SERP Benefit payments or Death Benefit payments as a distribution under
this Section, any remaining annual installments payable pursuant to Article 3
shall be adjusted accordingly.

      3.5   Committee Discretion. Upon the request of the Participant, the
Committee, in its sole discretion and consistent with its established procedures
and rules, may consider other forms of benefit payments, or the timing of
benefit payments, as it deems necessary and prudent under the circumstances.

      3.6   Withholding and Payroll Taxes. The Company shall withhold from any
and all benefits made under this Article 3, all federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with the benefits hereunder, in amounts to be determined in the sole discretion
of the Company.

ARTICLE 4
Termination, Amendment or Modification of the Plan

      4.1   Termination or Amendment. This Agreement may be amended or
terminated only by a written agreement executed by both the Company and all of
the current Participants.

      4.2   Termination of Agreement. Unless otherwise modified pursuant to
Section 4.1 above, this Plan shall terminate upon the full payment to all
Participants of all Participants’ Vested SERP Benefits or Death Benefits in
accordance with Article 3.

ARTICLE 5
Other Benefits and Agreements

      5.1   Coordination with Other Benefits. The benefits provided for the
Participant under this Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of the Company.
This Plan shall supplement and shall not supersede, modify or amend any other
such plan or program except as may otherwise be expressly provided.

ARTICLE 6
Administration of the Plan

      6.1   Committee Duties. This Plan shall be administered by a Committee,
which shall consist of the Compensation Committee, or such committee as the
Compensation Committee shall appoint. The Committee shall have the discretion
and authority to (i) make, amend, interpret and enforce all

-5-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

          appropriate rules and regulations for the administration of this Plan,
(ii) make benefit entitlement determinations, and (iii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan.

      6.2   Administration Upon Change in Control. For purposes of this Plan,
the Committee shall be the “Administrator” at all times prior to the occurrence
of a Change in Control. Upon and after the occurrence of a Change in Control,
the “Administrator” shall be an independent third party selected by the
Compensation Committee of the Board of Directors of the Company, as such
Compensation Committee was constituted prior to the Change in Control. The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Trust
assets or select any investment manager or custodial firm for the Trust. Upon
and after the occurrence of a Change in Control, the Company must: (1) pay all
reasonable administrative expenses and fees of the Administrator; (2) indemnify
the Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participant
and his or her Beneficiaries, the Participant’s benefits under this Plan, the
date and circumstances of the Participant’s termination of employment or death,
and such other pertinent information as the Administrator may reasonably
require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) only with the approval of the Compensation
Committee of the Board of Directors of the Company, as such Compensation
Committee was constituted prior to a Change in Control. Upon and after a Change
in Control, the Administrator may not be terminated by the Company. If the
Administrator resigns or is removed and no successor is appointed and approved
by the Compensation Committee of the Board of Directors of the Company, as such
Compensation Committee was constituted prior to a Change in Control, the
Participant may apply to a court of competent jurisdiction for appointment of a
successor third-party administrator.

      6.3   Agents. In the administration of this Plan, the Committee may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

      6.4   Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

      6.5   Indemnity of Committee. The Company shall indemnify and hold
harmless the members of the Committee against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee
or any of its members.

-6-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

      6.6   Company Information. To enable the Committee to perform its
functions, the Company shall supply full and timely information to the Committee
on all matters relating to the compensation of the Participant, the date and
circumstances of the Participant’s termination of employment or death, and such
other pertinent information as the Committee may reasonably require.

ARTICLE 7
Claims Procedures

      7.1   Presentation of Claim. The Participant or his or her Beneficiary
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant pursuant to this Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

      7.2   Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or



  (b)   that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;



  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;



  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



  (iv)   an explanation of the claim review procedure set forth in Section 7.3
below; and



  (v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

-7-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

      7.3   Review of a Denied Claim. On or before sixty (60) days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim.
The Claimant (or the Claimant’s duly authorized representative):



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;



  (b)   may submit written comments or other documents; and/or



  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.

      7.4   Decision on Review. The Committee shall render its decision on
review promptly, and no later than sixty (60) days after the Committee receives
the Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:



  (a)   specific reasons for the decision;



  (b)   specific reference(s) to the pertinent Plan provisions upon which the
decision was based;



  (c)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



  (d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

      7.5   Legal Action. A Claimant’s compliance with the foregoing provisions
of this Article 7 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

      7.6   Named Fiduciary. The Committee shall be the named fiduciary, within
the meaning of ERISA, with respect to this Plan solely for purposes of this
Article 7.

ARTICLE 8
Beneficiary Designation

      8.1   Beneficiary. The Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the
Participant’s death. The Beneficiary designated under this Plan may be

-8-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

          the same as or different from the Beneficiary designation under any
other plan of the Company in which the Participant participates.

      8.2   Beneficiary Designation; Change; Spousal Consent. The Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. The
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary and if
the Committee requires that spousal consent be obtained with respect to the
Participant, a spousal consent, in the form designated by the Committee, must be
signed by the Participant’s spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

      8.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee or its designated agent.

      8.4   No Beneficiary Designation. If the Participant fails to designate a
Beneficiary as provided in Sections 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s spouse shall be the
designated Beneficiary. If the Participant has no surviving spouse, the benefits
remaining under the Plan shall be payable to the executor or personal
representative of the Participant’s estate.

      8.5   Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Company to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

      8.6   Discharge of Obligations. The payment of benefits under this Plan to
a Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under this Plan with respect to the Participant,
and this Plan shall terminate upon such full payment of benefits.

ARTICLE 9
Trust

      9.1   Establishment of the Trust. The Company shall establish the Trust.
In order to provide the cash payments needed to fulfill the obligations to
Participants under the Plan, the Company shall at least annually transfer over
to the Trust the amount of cash or other property, including securities, to
provide for all anticipated benefit payments under the Plan. In the event of a
Change in Control, the Company shall immediately transfer over to the Trust the
amount of cash needed to provide for all benefit payments required under
Articles 2 and 3 for all Participants, including in connection with
Section 2.1(b)

      9.2   Interrelationship of the Plan and the Trust. The provisions of this
Plan shall govern the rights of the Participant to receive distributions. The
provisions of the Trust shall govern the rights of the

-9-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

          Company, the Participant and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan. The Company’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

      9.3   Deposit. The Company shall deposit into the Trust an amount of cash
or other assets, including securities, equal to all anticipated benefits and
payments under the Plan. Immediately upon a Change in Control, the Company shall
deposit into the Trust the amount of cash or other assets sufficient in amount
to cause the total value of cash or other assets in the Trust to equal the
present value of all payments of all SERP Benefits to all Participants under
Articles 2 and 3, including Section 2.1(b), using an 8% discount rate.

ARTICLE 10
Miscellaneous

      10.1   Status of Plan. This Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that is “unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). This Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

      10.2   Unsecured General Creditor. The Participant and his or her
Beneficiaries, successors and assigns shall have no legal or equitable rights,
interests or claims in any property or assets of the Company. Any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company.

      10.3   Company’s Liability. The Company’s liability for the payment of
benefits shall be defined only by this Plan.

      10.4   Nonassignability. Neither the Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, nor be transferable by operation of law in the event of the
Participant’s or any other person’s bankruptcy or insolvency.

      10.5   Furnishing Information. The Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of this Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

-10-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

      10.6   Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

      10.7   Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

      10.8   Governing Law. Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflict of laws principles.

      10.9   Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

      10.10   Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

  Senior Vice President, Human Resources The Ryland Group, Inc. 24025 Park
Sorrento Suite 400 Calabasas, California 91302

          Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

          Any notice or filing required or permitted to be given to the
Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

      10.11   Successors. The provisions of this Plan shall bind and inure to
the benefit of the Company and its successors and assigns and the Participant
and his or her Beneficiary.

      10.12   Spouse’s Interest. The interest in the benefits hereunder of a
spouse of the Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

      10.13   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a

-11-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

          payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

      10.14   Court Order. The Committee is authorized to make any payments
directed by court order in any action in which the Committee has been named as a
party.

      10.15   Distribution in the Event of Taxation



  (a)   In General. If, for any reason, all or any portion of the Participant’s
benefit under this Plan becomes taxable to the Participant prior to receipt, the
Participant may petition the Committee for a distribution of that portion of his
or her benefit that has become taxable. Upon the grant of such a petition, which
grant shall not be unreasonably withheld, the Company shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed the Participant’s
unpaid Vested SERP Benefit under the Plan). If the petition is granted, the tax
liability distribution shall be made within ninety (90) days of the date when
the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.



  (b)   Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to the Participant or his or her Beneficiary in
accordance therewith, the Participant’s benefits under this Plan shall be
reduced to the extent of such distributions.

      10.16   Legal Fees To Enforce Rights After Change in Control. The Company
is aware that upon the occurrence of a Change in Control, the Board of Directors
of the Company (which might then be composed of new members) or a shareholder of
the Company or of any successor corporation or affiliate of a successor
corporation might then cause or attempt to cause the Company or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause the Company to institute, or may institute, litigation seeking
to deny the Participant the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to the Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any action, litigation or legal action designed to deny, diminish or
to recover from the Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any action, litigation or legal action,
whether by or against the Company or any director, officer, shareholder, other
person or entity affiliated with the Company or any successor corporation or
affiliate of a successor corporation thereto in any jurisdiction.

-12-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Senior Executive Supplemental Retirement Plan
Master Plan Document

IN WITNESS WHEREOF, the parties have executed this Plan effective as of July 1,
2003.

              “Company”
The Ryland Group, Inc., a Maryland corporation               By:   /s/ R. Chad
Dreier        

--------------------------------------------------------------------------------

        R. Chad Dreier
Chairman, President and Chief Executive Officer               Attest:   /s/
Timothy J. Geckle        

--------------------------------------------------------------------------------

        Timothy J. Geckle
Senior Vice President, General Counsel/Secretary

-13-